Case: 1:18-cv-06373 Document #: 90 Filed: 02/05/19 Page 1 of 1 Page|D #:2672

IN THE UNITED STATES DISTRICT COURT FOR THE
NORTHERN DISTRICT OF ILLINOIS
EASTERN DIVISION

MORGAN STANLEY SMITH BARNEY LLC, :

Plaintiff,
Civil Action No. lS-cv-06373
v. : Hon. Joan B. Gottschall
RONALD OUWENGA, BRIAN THOMAS, : Magistrate Sidney I. Schenkier

MYRON HENDRIX, MICHAEL BRUNNER,
JEFF SCHIMMELPFENNIG, and ZACHARY
BIRKEY,

Defendants.

ORDER

AND NOW, this _El;)f f ék , 2019 upon consideration of the parties’
Joint Motion to Dismiss, it is hereby ORDERED that, in accordance with Rule 41(a)(2) of the
Federal Rules of Civil Procedure, the Motion is GRANTED and that this matter is dismissed
with prejudice, with each party to bear its or his own attorneys’ fee and costs. It is further
ORDERED that, in accordance with the parties’ Joint Motion, the security posted by Morgan
Stanley in connection with the Court’s December 21, 2018 Temporary Restraining Order shall be
released to Morgan Stanley.
SO ORDERED.

/
¢JL,, 2019 at Mj£lock iam

B E RT:
_/

lie Honorable Joan B. Gottschall
United States District Judge

 

